In this case I am unable to agree with my associates as to the validity of the act under consideration.
It appears to me that that part of section 9 of Chapter 14678, Acts of 1931, reading as follows:
    "The County Budget Commission may also fix and determine the amount to be paid or allowed by the county during the ensuing fiscal year by or for each and every county officer for salaries of employees and deputies and for supplies and other expenses of the conduct of his office. Every such budget so adopted by the County Budget Commission for each such Board shall be final and shall have the force and effect of fixed appropriations determined by the authority of law which shall not be altered, amended or exceeded in whole or in part by any such board or officer or member thereof."
and that part of section 15 of the Act reading as follows:
    "Any officer or member of any board who shall knowingly or wilfully expend money or incur any liability for any purpose in any amount in excess of ninety-five percent (95%) of the amount fixed, determined and appropriated by the County Budget Commission in the County budget for such purpose for the fiscal year for which such expenditure shall be made *Page 253 
or incurred shall be guilty of a misdemeanor and upon conviction thereof shall be fined not more than One Thousand Dollars ($1,000.00) or imprisoned in the County Jail for not more than six (6) months or both, in the discretion of the court; and in addition thereto he and his sureties shall be liable to the county for the amount expended or incurred in excess of such budget appropriation with legal interest thereon to be recovered in an action at law in the name of the county to be brought by the County Budget Commission or any taxpayer."
and so unreasonable and contrary to the spirit of fundamental law as to render them void. See Flint River Steam Boat Co. v. Roberts, 2 Fla. 102; Ex parte Williams Nightingale, 12 Fla. 272. Many of the county officers affected by the provisions of this Act are constitutional officers. When they assume their respective offices they assume the duty and obligation to conduct those offices in an honest and efficient manner. The provisions of the act above referred to vest in the Budget Commission created by the Act the power to destroy the efficiency of each and every officer in the county and also to create such a condition as to require a county officer to commit an offense, subjecting him to removal by expending the necessary funds to conduct his office in an efficient manner.
I agree with the statement in the majority opinion that, "It is within the province of the legislature to regulate the amounts paid for assistance and other office expenses so as to insure that such expenditures shall be reasonable." But I do not agree that the legislature may delegate this power to regulate as has been attempted by this Act and I do not think that this infirmity of the Act may be cured by administering the salve contained in the statement to the effect that if the commission in the exercise of this power should abuse its authority its action is subject to judicial review in appropriate proceedings.
It is true, as stated in the majority opinion, that interms, "The statute in this case does not authorize the *Page 254 
Budget Commission to fix the compensation of the officer; that is done by statute. Nor does the statute authorize the Budget Commission to fix the number or qualifications of employees or the character of other expenses". But as I construe the statute, it does by necessary implication do these things. The Budget Commission may fix the expenditures to be made by the Clerk or other officer in the operation of his office at such a figure that it will be impossible to conduct the affairs of the office with competent and sufficient help. In that event, the Clerk must either reduce his salary by the amount necessary to supplement that allowed by the Budget Commission, or else must sacrifice efficiency and sufficiency of help and equipment to conduct the affairs of his office. As I see it, it is no answer to say that when this is done the Clerk may go into court and after the expiration of such time as may be necessary to get a final judicial determination, enforce a judicial decree which will remedy the situation and allow him to conduct the affairs of his office in a proper and efficient manner. Whenever a statute delegates to some political board the power to fix the amount which may be expended to conduct a county or state office it vests in that political board necessarily the power to fix the number and qualifications of the employees in that office and the character of other expenses.
I think that the Act may stand as a complete, and workable and valuable law without these unreasonable provisions delegating legislative authority and that, therefore, they should be held void and the remainder of the Act held valid.